DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of 13/252,097 (now PAT 10,621,657), which is a Continuation of 12/265,249 (now PAT 8,060,424).  Therefore, the effective filing date of the present application is 11/05/2008.

Status of Claims
	Claim 1 and 20 are canceled.
	Claims 2-19 and 21-22 are currently pending and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,621,657. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims recite similar limitations with minor change of claim language to the prior claims.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in light of 2019 Revised Patent Subject Matter Eligibility Guidance.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards determining amounts of unused available credit for one or more credit card account, which falls under the grouping of “certain method of organizing human activity”.  The present claims are thus directed to an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 2-19 and 21-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 2-19 and 21-22 are directed to a process, machine, manufacture, or composition matter.
Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
	Prong One
Independent claim 2 is directed to a concept of determining amounts of unused available credit for one or more credit card account, comprising receiving a custom setting of account condition including one of an outstanding balance, an available credit limit, or percentage of available credit used, continuously monitoring credit information to determine whether the conditions are met, and transmitting a notification including the determined amounts of unused available credit.  The claimed concept is clearly related to managing human credit usage, thus it falls under the grouping of “certain methods of organizing human activity”.  Claim 2 is not directed to improving functionalities of computer or other technology.  Similar to the ineligible claim in Electric Power Group v. Alstom, claim 2 is related to gathering information, analyzing information, and providing result of analysis to user.  Merely reciting a computer-implemented method in claim 2 (or reciting a generic processor with a memory in independent claim 10 and 15) does 
	Prong Two
Independent claim 2 recites a generic computer with a processor and a memory as additional element.  The computer is claimed to perform basic computer function, such as receiving a custom notification condition, continuously monitoring credit information to determine whether the conditions are met (i.e. “receiving or transmitting data over a network” and analyzing data), identifying one or more credit card accounts that are associated with a credit card category, determining amounts of unused available credit for one or more credit card accounts (i.e. analyzing data and “performing repetitive calculations”), and transmitting a notification including the determined amounts of unused available credit (i.e. “receiving or transmitting data over a network”).  Independent claim 10 and 15 recite similar additional elements.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Sending warning notification based on custom condition being met (e.g. available credit limit below certain threshold) was also a conventional computer function, as evident in Hausman (Pub. No.: US 2006/0080216, see paragraph 0016 and 0116, alert amount may be established by a user or by an operator; alert amount here is the custom setting of triggering condition, and it includes 
Dependent claims 3-9, 11-14, 16-19, and 21-22 do not recite any additional element.  They merely define some terminology (such as the notification comprises a warning, monitored credit information does not include the amount of unused available credit for corresponding credit card account) or perform generic computer functions (such as transmitting personal identifiable information to a credit bureau to retrieve credit information, accessing an internal database, transmitting available unused credit upon request, determining a total amount of unused available credit, and determining a total outstanding balance).  As such, the present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  Therefore, the present claims fail to integrate into a practical application.  Accordingly, the claims as a whole do not integrate the abstract idea into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	Walker et al. (Pub. No.: US 2006/0213985) teaches accessing credit information and determining amount of unused credit available for each account (see paragraph 
Applicant amended independent claims 2, 10, and 15 by adding “wherein the one or more custom settings include at least one setting for triggering notification generation in response to identifying credit balance changes relating to at least one of: an outstanding balance, an available credit limit, or percentage of available credit used; continuously monitoring credit information of the individual to determine whether the one or more custom settings are met, the credit information indicating a plurality of credit card accounts associated with the individual; and determining that at least one of the one or more custom settings are met”.  Examiner points out that this feature are well-
 	Applicant amended the independent claims 2, 10, and 15 by adding the following limitations – “identifying a first set of financial information and a second set of financial information, wherein the first set includes an indication of a credit balance change, wherein the second set includes the determined amounts of unused available credit” and “transmitting a notification including the first set of financial information comprising the indication of the credit balance change and a user selectable link, wherein the user selectable link is configured to display the second set of financial information comprising the determined amounts of unused available credit for the one or more credit card accounts”.  Examiner points out that the added limitations merely analyze received information to identify two pieces of information – 1) indication of a credit balance change and 2) amounts of unused available credit, and then displaying such information with selectable link.  The amended features do not bring any improvement in computer technology.  The addition of the amended features to the independent claims does not render the claims any less abstract, as the amended claims are still directed to a Electric Power Group v. Alstom.
 	Therefore, the present claims are ineligible for patent.

Response to Remarks
In the response filed on 03/15/2022, Applicant amended the independent claims 2, 10, and 15 by adding the following limitations – “identifying a first set of financial information and a second set of financial information, wherein the first set includes an indication of a credit balance change, wherein the second set includes the determined amounts of unused available credit” and “transmitting a notification including the first set of financial information comprising the indication of the credit balance change and a user selectable link, wherein the user selectable link is configured to display the second set of financial information comprising the determined amounts of unused available credit for the one or more credit card accounts”.  Examiner points out that the added limitations merely analyze received information to identify two pieces of information – 1) indication of a credit balance change and 2) amounts of unused available credit, and then displaying such information with selectable link.  The amended features do not bring any improvement in computer technology.  The addition of the amended features to the independent claims does not render the claims any less abstract, as the amended claims are still directed to a concept of obtaining data, analyzing data, and providing result of the data, which follows the fact pattern of the ineligible claims in Electric Power Group v. Alstom.

Applicant argued that the claim recitations apply the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Applicant did not provide any rationale to support this statement.  As discussed earlier, Examiner views providing account notification email with selectable link to access a website for further information a well-understood, routine, and conventional computer function.  Reciting such limitation is precisely implementing an abstract concept using existing computers as tools, and as such does not impose a meaningful limit on the judicial exception.  Simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
Examiner maintains the grounds of rejection.

References Cited but not Applied
Hausman (Pub. No.: US 2006/0080216) teaches 
receiving one or more custom settings of an individual indicating conditions of credit balance changes relating to at least one of: an outstanding balance, an available credit limit, or percentage of available credit used, wherein the conditions are used to trigger alerts to the individual (see paragraph 0016 and 0116, alert amount may be 
continuously monitoring credit information of the individual to determine whether the conditions are met (see paragraph 0016 and 0116, prior art provide warning when the available credit amount is below certain alert amount, thus implies that the user’s credit information is continuously monitored); and
in response to determining that at least one condition of the conditions in the one or more custom settings is met, automatically (see paragraph 0016 and 0116):
transmitting a notification including the determined amounts of unused available credit for the one or more credit card accounts (see paragraph 0016, 0043, and 0116, a warning that available credit amount is below an alert amount is sent to the user when condition is met).
Walker et al. (Pub. No.: US 2006/0213985) teaches accessing credit information and determining amount of unused credit available for each account (see paragraph 0048 and FIG. 4).
	Walker et al. (Pub. No.: US 2009/0024484) also teaches accessing credit information and determining amount of unused credit available for each account (see paragraph 0034 and FIG. 3).
	Imrey et al. (Patent No.: US 7,848,978) teaches retrieving total credit available for an individual (see column 9, line 28-39).

	These references, however, do not teach identifying one or more credit card accounts that are associated with a credit card category of a plurality of categories; determining amounts of unused available credit for the one or more credit card accounts associated with the credit card category.  Nevertheless, these determining steps are merely analyzing data from credit bureau and providing result of analysis, thus they are merely extra solution activities and do not improve the functioning of computer.  There is no evidence to support the claimed invention has integrated an abstract idea into a practical application.  Therefore, the present claims are still ineligible for patent under 35 U.S.C. 101.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2022